Memorandum: Petitioner mother appeals from an order that, inter alia, dismissed her petition seeking modification of a prior order that awarded custody of the subject child to respondent father. Contrary to the mother’s contention, Family Court properly dismissed the petition following a hearing. In seeking a change in the established custody arrangement, the mother was required to show “ ‘a change in circumstances [that] reflects a real need for change to ensure the best interests] of the child’ ” (Matter of Moore v Moore, 78 AD3d 1630, 1630 [2010], lv denied 16 NY3d 704 [2011]), and the record supports the court’s conclusion that the mother failed to make that showing (see Matter of Horn v Horn, 74 AD3d 1848, 1848 [2010], lv denied 15 NY3d 710 [2010]). Present — Smith, J.P., Fahey, Bindley, Sconiers and Whalen, JJ.